DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 697 22301 (hereinafter, ‘301).
Regarding claims 1 and 7, ‘301 discloses a coin identification apparatus (paragraph 4:  “coin discriminating apparatus”) comprising: 
a line sensor (paragraphs 29-34; ref. 10 in combination with paragraph 74: the area sensor 10 is used to detect the light reflected from the rear side of the coin 1, other types of sensors such as a line sensor can be used) that detects line image data of a coin being conveyed (paragraph 26 ), the coin being subject to identification (implicit); 

an estimation unit that calculates, for each of the acquired line image data items (FIG. 7), a similarity between the acquired line image data and reference line data for each angle, the reference line data being a part of reference pattern image (FIG. 8) data indicating a coin having a reference pattern (paragraphs 43-48 and 72; the profiles in FIGS. 9, 10 are compared to estimate the rotational angle of the coin with respect to the reference coin), the estimation unit estimating a rotary angle of the coin subject to identification based on the calculated similarity; 
a correction unit that corrects the line image data based on the estimated rotary angle (paragraphs 43, 47 and 48:  since the orientation of the coin 1 to be distinguished is usually angularly offset (rotated) from the orientation of the coin used to generate the reference pattern data, the pattern data with the same θ value in FIGS. 7 and 8 are normally taken from different portions of the coin 1 receive.); and 
an identification unit that identifies the coin subject to identification based on the corrected line image data (paragraph 48:  discriminates the value of the coin 1, its authenticity and whether it is a foreign coin or not). 
Regarding claim 2, ‘301 discloses that the estimation unit calculates, from the acquired line image data, a width of the coin subject to identification at a position where the line image data was acquired, the estimation unit finds a distance from the acquired line image data to a center of the coin having the reference pattern, based on the calculated width, and the estimation unit uses reference pattern image data at a position separated by the found distance from the 
Regarding claim 3, ‘301 discloses that the estimation unit estimates the rotary angle from a similarity map in which the calculated similarities are arranged in sampling order (paragraph 72). 
Regarding claim 4, ‘301 discloses that the estimation unit estimates the rotary angle using a line that connects, for each item of the acquired line image data, a portion of higher similarity in the calculated similarity (paragraph 72). 
Regarding claim 5, ‘301 discloses that the reference line data for each angle corresponds to a tangent of a circle concentric with the coin having the reference pattern, and the angle is an angle formed by a reference line passing through the center of the coin having the reference pattern and a perpendicular line from the center of the coin having the reference pattern to the reference line data (FIG. 5, paragraphs 40-44). 
Regarding claim 6, ‘301 discloses a coin processing apparatus comprising: the coin identification apparatus according to claim 1, wherein the coin processing apparatus processes the coin subject to identification based on an identification result by the coin identification apparatus (FIGS. 1, 3, paragraphs 26-35). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917.  The examiner can normally be reached on weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646